Citation Nr: 0942481	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-12 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1990 to April 
1994, to include service in the Southwest Asia theater of 
operations during the Persian Gulf War.  His awards and 
decorations include the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Veteran failed to report for a Board hearing in May 2008 
without explanation.  He has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d)(2009) (failure to 
appear for a scheduled hearing treated as withdrawal of 
request).

When this case was previously before the Board in June 2008, 
it was decided in part and remanded in part.  It has since 
returned to the Board for further appellate action.


FINDING OF FACT

The Veteran does not have IBS, nor has he had it at any time 
during the pendency of this claim.  


CONCLUSION OF LAW

IBS was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1117, 1131, 1154(b)(West 2002); 
38 C.F.R. §§ 3.303, 3.304(d), 3.317 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, by letter mailed in June 2007.  Although the 
Veteran was not provided complete notice until after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of 
all indicated development of the record, the originating 
agency readjudicated the Veteran's claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
either claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  Moreover, as explained below, 
the Board has determined that service connection is not 
warranted for IBS.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim 
was no more than harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

The Board has considered the Veteran's representative's 
contention that the VA examination in July 2009 VA 
examination was inadequate because it did not appear to be 
conducted by an examiner familiar with undiagnosed digestive 
conditions resulting from service in southwest Asia.  The 
examination report indicates that the examiner obtained the 
pertinent history from the Veteran, and that the Veteran's 
claims files were available and reviewed.  In addition, the 
report reflects that the examiner fully considered the 
appropriate rating criteria and properly assessed the 
Veteran's symptomatology in light of these criteria.  In the 
Board's opinion, the examination report is adequate for 
adjudication purposes.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability may 
be service-connected, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See also Extension of the 
Presumptive Period for Compensation for Gulf War Veterans, 71 
Fed. Reg. 75,669-75,672 (December 18, 2006).  A "qualifying 
chronic disability" has been defined to mean a chronic 
disability resulting from any of the following (or any 
combination of the following): (1) an undiagnosed illness; 
(2) medically unexplained chronic multisymptom illnesses that 
are defined by a cluster of signs or symptoms (specifically 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, or any other illness the Secretary determines meets 
the criteria of a medically unexplained chronic multisymptom 
illnesses); or (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  38 
C.F.R. § 3.317(a)(2)(i).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.               
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for IBS, as he believes this condition arose as a 
result of his active duty service.  The Board also notes that 
the Veteran was a Persian Gulf War veteran, and thus his 
claim is subject to the criteria governing Persian Gulf War 
Veterans and certain chronic disabilities, to include IBS.  
See 38 U.S.C.A. § 3.317(a).  

The Veteran's service treatment records do not document any 
complaints with regard to intestinal or bowel problems, or 
indicate that the Veteran was diagnosed with IBS during 
service.  His March 1994 discharge examination disclosed no 
abnormalities with respect to this condition.  Moreover, 
post-service VA outpatient treatment records do not refer to 
IBS or any similar condition.

The Veteran was afforded a Gulf War VA examination in January 
2004.  At that time, the Veteran's file was not available for 
review.  With respect to his bowel condition, the Veteran 
reported having watery stools for the past 4 to 5 years.  He 
denied any history of abdominal pain or discomfort.  He also 
reported that sometimes during a lassage of flatus, he had 
accidents resulting in soiling his underwear.  His appetite 
was reported to be good, and his weight was stable.  He 
indicated that he was told to change his diet, but was not 
prescribed any medication for his condition.  Upon 
examination, the abdomen was soft, nontender, and not 
distended.  There were no palpable masses, and bowel sounds 
were normal.  The examiner concluded by diagnosing the 
Veteran with IBS.

The Veteran was afforded a VA examination in June 2009.  Upon 
examination, the Veteran reported that when he was in Saudi 
Arabia in 1991, he experienced excessive gas, urgency, 
straining, and liquid stools 2 to 3 times per day.  He 
claimed that he sought treatment for this condition, but he 
could not recall when it was.  There was no history of 
hospitalization, trauma to the digestive system, or hernia.  
The Veteran's abdomen was soft upon examination, and there 
was no hepatosplenomegaly or bruits.  Laboratory results were 
reviewed and found to be normal.  The examiner observed that 
the Veteran's files mostly contain no complaints of 
intestinal trouble or bowel problems.  The examiner noted 
that while the Veteran's complaints do meet some of the 
criteria from the American Gastroenterological Association 
Medical Position Statement on IBS, the diagnosis does not 
have measurable testing to verify the complaints.  In her 
opinion, a diagnosis of irritable bowel syndrome was 
unsupported by the evidence of record.  She noted that though 
the Veteran has some complaints of IBS, he has never sought 
care, nor is there any record of treatment.  Moreover, his 
physical examination was unremarkable and there were no 
complaints noted in any of his service documents or 
subsequent clinical notes.  

The Board acknowledges the opinion of the January 2004 VA 
examiner diagnosing the Veteran with IBS.  After careful 
consideration, however, the Board concludes that the VA 
examiner's opinion from June 2009 that the Veteran's 
symptomatolgy and record do no support a diagnosis of IBS is 
more probative than the IBS diagnosis from the previous 
examination.  See Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In so 
finding, the Board notes that the June 2009 VA examiner 
reviewed the Veteran's files, and discussed pertinent 
diagnostic criteria in light of the Veteran's reported 
symptomatology and history.  The January 2004 examination was 
conducted without the benefit of a review of the Veteran's 
files, and did not discuss the rationale supporting the 
diagnosis.  

Accordingly, the Board finds that the Veteran does not have 
IBS currently and has not had it at any time during the 
pendency of this claim.  Thus, service connection is not in 
order for this claimed disability.  See McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007).  Moreover, service connection 
for IBS as a qualifying chronic disability is not in order, 
as the evidence does not support a diagnosis of IBS, let 
alone that the condition has manifested to a degree of 10 
percent.  In reaching this decision, the Board has determined 
that the benefit-of-the doubt rule is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.


ORDER

Entitlement to service connection for IBS, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


